—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 1, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, who was employed as a tractor trailer driver, lost his job when his commercial driver’s license was revoked after his second conviction for driving while intoxicated. The Board disqualified claimant from receiving unemployment insurance benefits upon the basis that he voluntarily left his employment without good cause. Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence. Claimant provoked his discharge by engaging in the voluntary act of driving a motor vehicle while under the influence of alcohol, which resulted in his loss of a necessary qualification of his employment, a commercial driver’s license (see, *697Matter of Moulton [Hudacs], 198 AD2d 595). Although claimant suffers from the disease of alcoholism, we do not find that this absolves him of responsibility for the volitional act of driving a motor vehicle while under the influence of alcohol (see, supra). Consequently, we find no reason to disturb the Board’s decision. We have considered claimant’s remaining contentions and find them to be lacking in merit.
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.